DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is in response to the claims filed 12/23/2020. Claims 1-6, 8, 9, 14-20, 22, 23, and 25 are cancelled. Claim 7 is amended. Claims 7, 10-13, 21 and 24 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno 20150059356 in view of Volpert 20110155259.
Re Claim 7, Bruno teaches (in Fig. 5) A distributed environmental control system for an aircraft, comprising: a gas turbine engine (see Fig. 1) having a bleed air port (204); an environmental control system pack (101); a first local control unit having: a valve assembly having: a first valve (at port 204) having a position (position of 204) associated with the bleed air port (204) to control air flow to the environmental control system (101 or the distributed environmental system including 101); a second valve (214) having a second position (position of 214). 
	Bruno is silent on a first local control unit having: a first sensor operable to provide a first signal, a first local feedback controller operable to receive a first target control reference, the first local feedback controller operable to actuate the first valve based on the first target control reference and the first signal; second local control unit having a second sensor operable to provide a second signal; and a second feedback controller operable to receive a second target control reference, the second local feedback controller operable to actuate the second valve based on the second target control reference and the second signal.
	Volpert teaches (in Fig. 1) a similar valve control system, including a first sensor (4, which may be replaced by per [0037]“one pressure transducer each at the pump port P and at the work port A”, which per Fig. 1 correspond to placing a pressure transducer to measure the pressure in the conduit connected to the inlet of valve 2 and another pressure transducer to measure the pressure in the conduit connected to the outlet of valve 2 outlet) operable to provide a first signal (Δp), a first local feedback controller (6) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruno to include a first sensor operable to provide a first signal, a first local feedback controller operable to receive a first target control reference, the first local feedback controller operable to actuate the first valve based on the first target control reference and the first signal, in order to supply constant flow despite pressure fluctuations, and to achieve maximum flow through the valve In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP 2144.04(VI)(B). In this case, duplicating Volpert’s control configuration by applying it to both of Bruno’s valves 204 and 214 would have produced the predictable result of the reducing in vibration and achieving low hysteresis (Volpert, Paras. [0002]-[0006] and [0016]) for both valves.
Re Claim 10, Bruno in view of Volpert teaches the invention as claimed and as discussed above. Bruno in view of Volpert, as discussed so far, is silent on the first local feedback controller being programmed to control a position of the first valve based on the first target control reference and the first signal.
	However, Volpert further teaches (in Fig. 1) the first local feedback controller (6) being programmed (see Para. [0029]) to control a position of the first valve (2) based on the first target control reference (Qdesired) and the first signal (Δp).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruno in view of Volpert, as discussed so 
Re Claim 12, Bruno in view of Volpert teaches the invention as claimed and as discussed above. Bruno in view of Volpert is silent on the second local feedback controller being programmed to control a position of the second valve based on the second target control reference and the second signal.
	However, Volpert further teaches (in Fig. 1) the local feedback controller (6) being programmed (see Para. [0029]) to control a position of the valve (2) based on the target control reference (Qdesired) and the signal (Δp).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruno in view of Volpert, as discussed so far, to include the second local feedback controller being programmed to control a position of the second valve based on the second target control reference and the second signal, in order to supply constant flow despite pressure fluctuations, and to achieve maximum flow through the valve while avoiding vibration of the valve across a range of pressure with little hysteresis, as taught by Volpert in Paras. [0002] - [0006] and [0016]. It is noted that the advantages of Volpert Fig. 1 could have been obviously been achieved in both of Bruno’s valves 204 and 214, thus including the second target control reference, second signal, and second local feedback controller for operation of Bruno’s second valve 214. See discussion of in re Harza
Re Claim 13, Bruno in view of Volpert teaches the invention as claimed and as discussed above. Bruno in view of Volpert, as discussed so far, is silent on the second target control reference being at least one of a second target position of the second valve, a target pressure, a target flow rate, and a target temperature.
	However, Volpert further teaches (in Fig. 1) the target control reference (Qdesired) being at least one of a second target position of the valve (2), a target pressure, a target flow rate (Qdesired), and a target temperature. It is noted that the Prior Art only needs to teach one option of a Markush-type claim to read on the claim.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruno in view of Volpert to include the second target control reference being at least one of a second target position of the second valve, a target pressure, a target flow rate, and a target temperature, in order to supply constant flow despite pressure fluctuations, and to achieve maximum flow through the valve while avoiding vibration of the valve across a range of pressure with little hysteresis, as taught by Volpert in Paras. [0002] - [0006] and [0016]. It is noted that the advantages of Volpert Fig. 1 could have been obviously been achieved in both of Bruno’s valves 204 and 214, thus including the second target control reference for operation of Bruno’s second valve 214. See discussion of in re Harza for claim 7 above.
	
Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Bruno in view of Volpert, in further view of Anderson 8,016,232.
Re Claim 11, Bruno in view of Volpert teaches the invention as claimed and as discussed above. Bruno in view of Volpert is silent on the first target control reference being a target position of the first valve.
	Anderson teaches (in Fig. 1) a similar valve control system, including that the first target control reference being a target position of the first valve (104; “valve commands… to regulate it’s position” col. 5, lines 30-34; see also “plurality of open positions” in claim 22 of Anderson).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruno in view of Volpert to include the first target control reference being a target position of the first valve, in order to provide a control of an increase in cabin pressure during descent, thus providing for passenger comfort, as taught by Anderson in col. 5, lines 30-34 and col. 1, lines 33-43.
Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno in view of Volpert and Bruun 5,155,991
Re Claim 21, Bruno teaches (in Fig. 5) a distributed environmental control system for an aircraft, comprising: an environmental control system pack (101); a first local control unit (valve at 204) comprising: a first valve (at 204) in fluid communication with the environmental control system pack (100) having a position (position of valve at 204), and a first controller (160) being programmed (see Para. [0029]) to provide the first target control reference (from 160 to 204) to the first valve (at 204; see discussion below for local feedback controller); a second local control unit (valve 214) comprising: a second valve (214) in fluid communication with the environmental control system pack (100) having a position (position at 214), and a controller (160; see discussion below for 
Bruno is silent on a first sensor operable to provide a first signal, a first local feedback controller operable to receive a first target control reference, the first local feedback controller operable to actuate the first valve based on the first target control reference and the first signal; the first controller providing the first target control reference to the first valve, a second sensor operable to provide a second signal, and a second local feedback controller operable to receive a second target control reference, the second local feedback controller operable to actuate the second valve based on the second target control reference and the second signal; and a second controller providing the second target control reference to the second local feedback controller in communication with the first controller.
	Volpert teaches (in Fig. 1) a similar valve control system, including a first sensor (4) operable to provide a first signal (Δp), a first local feedback controller (6) operable to receive a first target control reference (Qdesired), the first local feedback controller (6) operable to actuate the first valve (2) based on the first target control reference (Qdesired) and the first signal (Δp); the first controller (the source of Qdesired is a controller since it provides a control signal) providing the first target control reference (Qdesired) to the first local feedback controller (6). Bruno as modified with by Volpert’s teachings on the placement of pressure sensors would result in a first signal corresponding to a first pressure within a first conduit of Bruno between the bleed air port and the first valve (204) and a second signal indicative of a second pressure within 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruno to include a first sensor operable to provide a first signal, a first local feedback controller operable to receive a first target control reference, the first local feedback controller operable to actuate the first valve based on the first target control reference and the first signal; the first controller providing the first target control reference to the first local feedback controller, in order to supply constant flow despite pressure fluctuations, and to achieve maximum flow through the valve while avoiding vibration of the valve across a range of pressure with little hysteresis, as taught by Volpert in Paras. [0002] - [0006] and [0016]. Furthermore, although Volpert only teaches one valve, local feedback controller, sensor, etc., one of ordinary skill of the art would have recognized that the above advantages could have been achieved for each of Bruno’s valves by using Volpert’s control system in Fig. 1 for each of Bruno’s valves, thus including a second sensor operable to provide a second signal, and a second local feedback controller operable to receive a second target control reference, the second local feedback controller operable to actuate the second valve based on the second target control reference and the second signal; and a controller providing the second target control reference to the second local feedback controller. It has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP 2144.04(VI)(B). In this case, duplicating Volpert’s control configuration by using it in both of Bruno’s valves 204 and 214 would 
	Bruno in view of Volpert is silent on a second controller in communication with the first controller.
	Bruun teaches (in Figs. 1 and 2) a similar valve control system, including a second controller (204, 229 for control of valve 14 via 20) in communication with the first controller (98, for controlling valve 64 via 70).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruno in view of Volpert to include a second controller in communication with the first controller, in order to provide accurate trimming of the bleed air valves, as taught by Bruun in col. 2, lines 16-22.  The Examiner notes that, while Bruun’s valve arrangement is different from Bruno’s arrangement, one of ordinary skill in the art would have recognized from Bruun’s disclosure that each that control of each valve in a bleed valve arrangement could be achieved with a distinct control logic routine; i.e. a distinct controller, in order to achieve appropriate trimming of each individual valve, as taught by Bruun in col. 2, lines 16-22.
Re Claim 24, Bruno in view of Volpert and Bruun teaches the invention as claimed and as discussed above. Bruno in view of Volpert and Bruun, as discussed so far, is silent on the first local feedback controller being further programmed to control the position of the first valve based on the first signal.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruno in view of Volpert and Bruun as discussed so far to include the first local feedback controller being further programmed to control the position of the first valve based on the first signal in order to order to supply constant flow despite pressure fluctuations, and to achieve maximum flow through the valve while avoiding vibration of the valve across a range of pressure with little hysteresis, as taught by Volpert in Paras. [0002] -[0006] and [0016]..

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. With regards to claim 7, per the rejection of claim 7 supra, Volpert teaches that the pressure in a conduit is indicative of the flow rate therein. With regards to claim 21, applicant’s assertions do not constitute evidence on the record of new and unexpected results.  Per MPEP 716.02(b) “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.")”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741